Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 8, 10, 11 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lee et al (US 2017/0323043 A1), hereinafter Lee, teaches a communication device comprising:
a microcontroller having first transmit terminal and a first receiver terminal;
a first near field communication (NFC) antenna comprising a capacitor and an inductor, the capacitor and the inductor configured to provide a first resonance frequency that is substantially the frequency for NFC communication, the first NFC antenna having a first antenna terminal and a second antenna terminal; 
a matching circuit coupled to the first antenna terminal of the first NFC antenna and to the second antenna terminal of the first NFC antenna;
a metal chassis comprising a slot and electromagnetically inductively coupled with, and at least partially overlapping, the first NFC antenna, the metal chassis forming part of an outer surface of the communication device, the metal chassis providing mechanical strength to the communication device, the first NFC antenna comprising a printed circuit board or a flexible printed circuit embedded in the metal chassis: and

Yang et al (US 2014/0002313 A1) (claim 11) teaches a communication device including a near field communication antenna comprising a printed circuit board or a flexible printed circuit directly embedded in a metal chassis.
Neither Lee nor Yang further teaches that the microcontroller having a second transmit terminal and a second receive terminal, and a switch, the switch configured to disable the first transmit terminal and the second transmit terminal in a card mode and enable the first transmit terminal and the second transmit terminal in a reader mode of the communication device; wherein the first antenna terminal coupled to the first transmit terminal and the first receive terminal of the microcontroller, the second antenna terminal coupled to the second transmit terminal and the second receive terminal. 
Claims 2, 3, 6, 8, 19 and 11 are allowed for at least the reason for depending on claim 1.
Regarding claim 21, the communication device of Lee would enable a method of operating a communication device, the method comprising the steps of having a first near field communication (NFC) antenna having a first resonance frequency equal to a carrier frequency for NFC communication; having an auxiliary antenna comprising an electrically conductive structure that includes a slot and a capacitor coupled directly in parallel to the slot, the auxiliary antenna having a second resonance frequency substantially equal to the carrier frequency; 
exciting the first NFC antenna with a current having the carrier frequency in order to generate an electromagnetic field; and
driving the auxiliary antenna with eddy currents induced into the electrically conductive structure by the electromagnetic field.
However, there is no strong motivation to modify Lee’s communication device to such that the first NFC antenna having a length of 4 millimeters and the slot having a length of 100 mm, wherein the ratio of the length of the slot is 25 times longer than the length of the NFC antenna.
Claims 22-25 are allowed for at least the reason for depending, either directly or indirectly, on claim 21.
Regarding claim 26, the communication device of Lee would enable a method comprising the steps of designing a first antenna for a first communication device, the first antenna having a first resonance frequency substantially the frequency for NFC communication, the first antenna having a first length and a first width; determining a first performance profile of the first antenna in the first communication device based on the first length and the first width; designing a second antenna for a second communication device, the second antenna having a second resonance frequency substantially the frequency for NFC communication, the second antenna having a second length and a second width, wherein the designing the second antenna comprises the steps of designing a metal chassis for the second communication 
Lee, however, fails to further teach the steps of determining a value for the second length of the second antenna, a value for the second width of the second antenna, a value for the third length of the slot, and a value for third width of the slot based on generating a second performance profile for the second antenna to be substantially the same as the first performance profile of the first antenna; and fabricating the second antenna.
Claims 27-36 are allowed for at least the reason for depending on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konanur et al (US 2014/0002225) discloses an NFC antenna directly embedded in a metal chassis of a portable communication device.
Roh et al (US 2015/0178526) discloses an NFC communication decice with matching circuitry.
Roh et al (US 9,800,294) discloses a communication device comprising an NFC antenna connected to a matching circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845